Citation Nr: 0634375	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had service in the Army National Guard from 
February 17, 1981 to June 24, 2002.  The veteran had active 
service from February 1, 2002 to June 23, 2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The record does not reflect that the veteran sustained 
left shoulder or neck injuries on active duty training (ADT) 
or inactive duty training (IDT) nor was any left shoulder or 
neck disease incurred on ADT.  

2.  The veteran had left shoulder and cervical spine 
injuries/defects, characterized as chronic left shoulder pain 
secondary to impingement syndrome with acromioclavicular 
joint degenerative joint disease and chronic neck pain 
secondary to mild degenerative disc disease at C6-C7, prior 
to entering active duty service on February 1, 2002, and they 
did not permanently increase in severity beyond natural 
progression during his period of active service from February 
1, 2002 to June 23, 2002.

3.  The veteran's currently diagnosed degenerative disc 
disease of C6-C7 of the cervical spine; as well as AC joint 
arthritis, rotator cuff tear, status post 
bursectomy/subacromial decompression/excision of the distal 
clavicle of the left shoulder, are not otherwise attributable 
to service.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred or aggravated 
on IDT or ADT.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A cervical spine disability was not incurred or 
aggravated on IDT or ADT.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).

3.  Chronic left shoulder pain secondary to impingement 
syndrome with acromioclavicular joint degenerative joint 
disease clearly and unmistakably preexisted the active 
service period from February 1, 2002 to June 23, 2002, and 
was not aggravated by service; the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005).

4.  Chronic neck pain secondary to mild degenerative disc 
disease at C6-C7 clearly and unmistakably preexisted the 
active service period from February 1, 2002 to June 23, 2002, 
and was not aggravated by service, and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2005).

5.  A left shoulder disability was not incurred in or 
aggravated by active service from February 1, 2002 to June 
23, 2002.  38 U.S.C.A. §§ 101, 1110, 1111, 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

6.  A cervical spine was not incurred in or aggravated by 
active service from February 1, 2002 to June 23, 2002.  38 
U.S.C.A. §§ 101, 1110, 1111, 1153 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  

This includes injuries or diseases incurred during active 
duty for training (ADT), or injuries suffered during inactive 
duty training (IDT).  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

In addition, service connection may be granted for a chronic 
disease, including organic disease of the nervous system and 
arthritis, if manifested to a compensable degree within one 
year following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Thus, while the veteran is competent to report symptoms, he 
does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Left Shoulder and Cervical Spine

The service medical records do not reflect any left shoulder 
or cervical spine disease or injury during ADT or IDT in 
conjunction with the veteran's National Guard service.

In February 2000, the veteran was seen by a private physician 
for left shoulder pain.  He reported no trauma or injury.  
The assessment was probable tendonitis of the left shoulder.  
In January 2001, the veteran underwent a left shoulder 
arthroscopy with bursectomy, subacromial decompression, and 
an open distal clavicle excision.  The postoperative 
diagnosis was left shoulder impingement with thick 
acromioclavicular joint degenerative disc disease.  An April 
2001 MRI revealed localized disc bulges at C6-C7.  

On February 1, 2002, the veteran entered active service when 
his unit was called to active duty.  On February 7, 2002, the 
veteran was found nondeployable due to his inability to wear 
a ruck sack and helmet secondary to cervical radiculopathy 
and chronic impingement of the right shoulder.  This Fitness 
for Duty Reevaluation noted cervical herniated nucleus 
pulposus and left shoulder nerve impingement syndrome.  

In March 2002, the veteran complained of neck pain.  It was 
determined that he should undergo an MRI.  

In April 2002, the veteran underwent an electromyograph (EMG) 
which revealed changes indicative of a mild chronic left C8-
T1 root injury, but no evidence of an active cervical 
radiculopathy; no evidence of peripheral neuropathy in the 
left brachial plexopathy, specifically, no evidence of left 
ulnar neuropathy.  

Thereafter, a Medical Evaluation Board (MEB) Report revealed 
that the veteran had complaints of chronic left shoulder and 
central upper neck pain since October 1999.  The left 
shoulder pain was due to acromioclavicular joint degenerative 
disc disease with impingement.  He underwent a left shoulder 
arthroscopy and bursectomy, subacromial decompression and 
open distal clavicular extension.  The veteran had also had 
central upper neck discomfort since October 1999.  This had 
been associated with occasional left upper extremity 
paresthesia.  A cervical magnetic resonance imaging (MRI) in 
April 2001 revealed localized disc bulges at C6, C7 to the 
left of midline.  A repeat cervical MRI done in March 2002 
confirmed mild cervical degenerative disc disease with 
asymmetric disc bulging at C6. C7, and mild narrowing of the 
left neural foramen at that level.  The April 2002 EMG showed 
evidence of mild left chronic C8-T1 root injury, but no 
evidence  of active cervical radiculopathy.  There was also 
no evidence of left brachial plexopathy or left ulnar 
neuropathy.  The veteran's National Guard unit was called to 
active duty and the veteran was found to be nondeployable due 
to his chronic pain and inability to wear a helmet and ruck 
sack.  A February 2002 orthopedic evaluation concurred with 
the nondeployable status and the MEB was initiated.  The MEB 
evaluation resulted in diagnoses of chronic left shoulder 
pain secondary to impingement syndrome with acromioclavicular 
joint degenerative joint disease; chronic neck pain secondary 
to mild degenerative disc disease.  

The MEB proceedings determined that the veteran's chronic 
left shoulder pain secondary to impingement syndrome with 
acromioclavicular joint degenerative joint disease existed 
prior to service and was not permanently aggravated by 
service.  Likewise, the veteran's chronic neck pain secondary 
to mild degenerative disc disease at C6-C7 existed prior to 
service and was not permanently aggravated by service.  The 
veteran agreed with the MEB's findings.  

The veteran was referred to Physical Evaluation Board (PEB) 
for disposition and adjudication.  The PEB determined that 
the veteran's chronic left shoulder pain secondary to 
impingement syndrome with acromioclavicular joint disease 
existed prior to service and the veteran did not meet United 
States Army retention standards; and that chronic neck pain 
secondary to mild degenerative disc disease, C6-C7 existed 
prior to service and that the veteran did not meet United 
States Army retention standards.  

In February 2003, the claim of service connection for left 
shoulder and cervical spine disabilities was received.  The 
veteran contends that his neck was injured during National 
Guard training in June 1988.  The veteran has also reported 
that in May 1993 he injured his back again.  He has indicated 
that thereafter, in December 2001, he was cleared for duty 
with a profile restriction on lifting and strenuous 
activities.  During that time, he performed training duties 
which caused pain to his neck and shoulder.  He also alleges 
that left shoulder and cervical spine disabilities were 
aggravated during service.  

In September 2004, VA medical opinions were rendered 
regarding the veteran's cervical spine and left shoulder 
disabilities based a review of the claims file.  It was noted 
that the veteran had a preexisting spine condition, prior to 
his February 1, 2002 activation onto active duty, as shown by 
April 2001 MRI.  The veteran also had a preexisting chronic 
left shoulder condition to include acromioclavicular 
degenerative changes, supraspiatous tear, and impingement.  
He had surgical intervention on January 25, 2001 with 
excision of the distal clavicle, bursectomy, and subacromial 
decompression.  The veteran was activated on February 1, 
2002.  On arrival to Fort Stewart, the veteran's prior 
cervical spine and left shoulder disabilities were noted and 
he was immediately evaluated and found undeployable as he 
could not wear a kevlar helmet and ruck pack.  He was placed 
in profile and underwent MEB/PEB proceedings.  It was 
determined that preexisting conditions were not aggravated by 
active service.  

The veteran had degenerative disc disease of C6-C7 of the 
cervical spine; as well as acromioclavicular joint arthritis, 
rotator cuff tear, status post bursectomy/subacromial 
decompression/excision of the distal clavicle of the left 
shoulder.  There was no record or documentation of 
aggravating factors.  The examiner concluded that there was 
no documented aggravation during active service of the 
preexisting cervical condition or left shoulder condition and 
he was in agreement with the previous MEB determination.  

In a December 2004 letter, a private physician indicated that 
the veteran had been his patient since January 2001.  It was 
noted that the veteran had undergone left shoulder surgery in 
January 2001.  It was noted that the veteran had suffered a 
work-related injury to left shoulder prior to that time.  The 
veteran had reported incidents during training when he 
injured his spine.  The physician noted that the shoulder 
problem for which the veteran was seen in January 2001 was 
degenerative in nature.  The physician stated that he could 
not relate this to any specific event.  

In a statement, the veteran's wife reported that his neck and 
back inquiries were causing pain which was worsening and 
interfering with his activities.  She is not qualified to 
draw any medical conclusions.  See Espiritu.  

A review of the record shows no documentation of any left 
shoulder or cervical spine injury in June 1988 or May 1993, 
during IDT or ADT, although the veteran contends otherwise.  
A January 1991 periodic examination and November 1996 
quadrennial examination both revealed normal examinations of 
the veteran's spine and musculoskeletal system.  

The veteran is competent to state that he injured his left 
shoulder and low back.  He is not competent to state any 
specific diagnosis.  See Espiritu.  However, the Board does 
not find credible the veteran's report of injuries during ADT 
or IDT as the objective medical evaluations showed that the 
veteran did not report any injuries and the spine and left 
shoulder were normal on evaluation.  The physical evaluations 
are more probative than the veteran's unsupported statements.  

Further, the MEB report showed that the onset of the 
veteran's left shoulder and cervical spine disabilities was 
in 1999.  The veteran does not allege that there was any 
injury during ADT or IDT in 1999 nor does the record show 
that this was the case.  The record does not show that any 
left shoulder or cervical spine disease was incurred during 
ADT.  The presumption for arthritis does not apply.  

In light of the foregoing, the Board finds that the record 
does not document that the veteran sustained any left 
shoulder or neck injuries on ADT or IDT nor was any left 
shoulder or neck disease incurred on ADT.  Rather, left 
shoulder and cervical spine disabilities were incurred 
independent of ADT or IDT.  

The record shows that the veteran had a period of active 
duty, from February 1, 2002 to June 23, 2002.  He was 
afforded an examination in December 2001, prior to entering 
service.  It did not show any preexisting left shoulder or 
cervical spine disabilities.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a left shoulder or cervical spine disability 
on objective examination.  The examination in December 2001 
was negative.  Thus, the veteran is entitled to a presumption 
of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153; Wagner v. 
Principi, 370 F.3d 1089 (2004).

In this case, the service medical records recorded a history 
of a preservice left shoulder and cervical spine 
disabilities.  This is recorded in detail in the February 
2002 entry and on the MEB, as previously noted.  The Board 
finds that the medical records are competent evidence that 
the left shoulder and cervical spine disabilities clearly and 
unmistakably preexisted service.  See Gahman v. West, 12 Vet. 
App. 406 (1999).

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a left shoulder and cervical 
spine injuries, characterized as chronic left shoulder pain 
secondary to impingement syndrome with acromioclavicular 
joint degenerative joint disease and chronic neck pain 
secondary to mild degenerative disc disease at C6-C7, existed 
prior to service entrance.  However, VAOPGCPREC 3-03 (July 
16, 2003), has established that there are two steps to rebut 
the presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that a left shoulder and 
cervical spine injuries/defects preexisted service.  Second, 
there must be clear and unmistakable evidence that they were 
not aggravated during service.  If both prongs are not met, 
the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting chronic left shoulder pain 
secondary to impingement syndrome with acromioclavicular 
joint degenerative joint disease and chronic neck pain 
secondary to mild degenerative disc disease at C6-C7, were 
not aggravated by service.  The record shows that the veteran 
chronic left shoulder pain secondary to impingement syndrome 
with acromioclavicular joint degenerative joint disease 
existed prior to service and was not permanently aggravated 
by service.  Likewise, the veteran's chronic neck pain 
secondary to mild degenerative disc disease at C6-C7 existed 
prior to service and was not permanently aggravated by 
service.  Such a determination was made by the MEB and PEB.  
Further, a VA examiner concurs, based on a complete review of 
the claims file.  The findings on these evaluations are 
supported by the record.  The veteran was examined shortly 
after he entered service.  It was determined that he had 
these preexisting defects or injuries which rendered him 
undeployable as he could not wear the appropriate gear for 
duty.  There is no record whatsoever of any reinjury, 
exacerbation, or other incident regarding his left shoulder 
or cervical spine.  There was no increase in disability 
level.  

The Board therefore finds that there was no aggravation of 
the preexisting left shoulder and cervical spine injuries.  
The preservice chronic left shoulder pain secondary to 
impingement syndrome with acromioclavicular joint 
degenerative joint disease and chronic neck pain secondary to 
mild degenerative disc disease at C6-C7 did not undergo an 
increase in severity during service.

The Board finds that there is clear and unmistakable evidence 
that the preexisting chronic left shoulder pain secondary to 
impingement syndrome with acromioclavicular joint 
degenerative joint disease and chronic neck pain secondary to 
mild degenerative disc disease at C6-C7 were not aggravated 
by service.  

Accordingly, because there is clear and unmistakable evidence 
that the chronic left shoulder pain secondary to impingement 
syndrome with acromioclavicular joint degenerative joint 
disease and chronic neck pain secondary to mild degenerative 
disc disease at C6-C7 preexisted service and clear and 
unmistakable evidence that it was not aggravated during 
service, the presumption of soundness is rebutted.  See 
Wagner.  

The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mirrors the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that preexisting chronic left shoulder pain secondary to 
impingement syndrome with acromioclavicular joint 
degenerative joint disease and chronic neck pain secondary to 
mild degenerative disc disease at C6-C7 were not aggravated 
during service for the purpose of rebutting the presumption 
of soundness (38 U.S.C.A. § 1111), it necessarily follows 
that chronic left shoulder pain secondary to impingement 
syndrome with acromioclavicular joint degenerative joint 
disease and chronic neck pain secondary to mild degenerative 
disc disease at C6-C7 were not, in fact, aggravated during 
service (38 U.S.C.A. § 1110).  The Board has found by clear 
and unmistakable evidence that the veteran's chronic left 
shoulder pain secondary to impingement syndrome with 
acromioclavicular joint degenerative joint disease and 
chronic neck pain secondary to mild degenerative disc disease 
at C6-C7 were not aggravated by service in order to conclude 
that there was a preexisting disease.  VA's General Counsel 
found that such a finding would necessarily be sufficient to 
rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).

The Board further finds that the currently diagnosed 
degenerative disc disease of C6-C7 of the cervical spine; as 
well as acromioclavicular joint arthritis, rotator cuff tear, 
status post bursectomy/subacromial decompression/excision of 
the distal clavicle of the left shoulder, are not otherwise 
attributable to the second period of active service as there 
is no probative competent evidence establishing a nexus 
between current diagnoses and service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for a cervical spine disability is denied.  



REMAND

The veteran claims that he has bilateral hearing loss which 
is attributable to service.  

On a February 1981 enlistment audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
10
LEFT
15
15
10
N/A
10

On a March 1985 audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

On a May 1985 audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

In January 1981 and June 1988, the veteran was seen for 
complaints of dizziness.  There were no objective findings.  
The dizziness resolved.  

On a January 1991 audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
10
10
15
15
15

On a November 1996 audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
25
30
LEFT
25
30
20
25
25

In May 1993, the veteran suffered an "ear injury" when his 
hearing protection of the left ear came out on the firing 
range.  Thereafter, he had a swollen ear canal and ringing in 
the ear.  




On a December 2001 audiological evaluations, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
25
LEFT
30
25
20
30
25




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
25
25
25
30

In September 2003, an audiologist reviewed the veteran's 
records.  It was noted that in November 1996, the veteran had 
slight to mild hearing loss.  In January 2002, the veteran 
still had slight to mild hearing loss.  In 1988, an episode 
of dizziness was noted.  In May 1993, there was ear trauma 
due to an artillery blast.  The examiner opined that since 
slight to mild hearing loss in 2002 was similar to the slight 
to mild hearing loss in 1996, it was less likely that the 
hearing loss was related to the active military service, from 
February to June of 2002.  It was, however, possible that the 
etiology of the hearing loss was related in part to the 
National Guard exercises with artillery.  However, the loss 
was not consistent with those typically evidenced from those 
related to noise exposure.  This examination report did not 
include speech discrimination scores.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

There is evidence of a May 1993 "ear injury."  Although 
current hearing loss is not hearing loss disability within 
the meaning of 38 C.F.R. § 3.385, speech discrimination 
scores were not provided.  In light of the foregoing, the 
Board finds that the veteran should be afforded a VA 
examination.  The examiner should determine if the veteran 
has hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385 by virtue of the auditory thresholds or the speech 
discrimination scores.  If so, the examiner should opine as 
to whether current hearing loss disability is etiologically 
related to inservice "ear injury," otherwise etiologically 
related to service, or manifest within one year of the 
veteran's June 23, 2002 separation from service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
audiological examination.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  The examiner should determine 
if the veteran has hearing loss disability 
within the meaning of 38 C.F.R. § 3.385 by 
virtue of the auditory thresholds or the 
speech discrimination scores.  If so, the 
examiner should opine as to whether it is at 
least as likely as not that the veteran's 
current hearing loss disability is 
etiologically related to an inservice "ear 
injury"; otherwise etiologically related to 
service; or manifest within one year of the 
veteran's June 23, 2002 separation from 
service.  

2.  The AMC should then readjudicate the 
issue of service connection for bilateral 
hearing loss disability in light of all of 
the evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


